Citation Nr: 1130366	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement  to service connection for prostate cancer.  

2.  Entitlement to service connection for bone cancer, claimed as secondary to prostate cancer.  

3.  Entitlement to special monthly compensation based on aid and attendance/ housebound.  


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from July 1966 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  July 2004 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bone cancer and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied entitlement to service connection for prostate cancer.

2.  In January 2009, the Veteran sought to reopen the claim of entitlement to service connection for prostate cancer.

3.  The evidence received since the prior final denial is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for prostate cancer.  

4.  The Veteran was exposed to herbicides while stationed in Thailand.   

CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied service connection for prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received to reopen the claim for service connection for prostate cancer.  38  U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 

2.  Prostate cancer was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307,3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

The RO provided the Veteran with notice as required by the VCAA.  A February 2009 letter advised the Veteran of the evidence required to reopen the previously denied claim for service connection for prostate cancer.  The letter advised the Veteran of the evidence VA would obtain in support of his claim and explained what evidence the Veteran should provide.  The letter explained how disability ratings and effective dates are determined.

Regarding the duty to assist, the record reflects that the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and personnel records and relevant post-service medical records.  The Veteran was not afforded a VA examination; however no examination was necessary, as the record contains sufficient information to grant the claim.

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim on appeal.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of the claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).
II.  Analysis  

A. Claim to Reopen

The Veteran seeks to reopen a claim of entitlement to service connection for prostate cancer.

The RO previously denied service connection for prostate cancer in a July 2004 rating decision.  In that rating decision, the RO found that prostate cancer was not incurred in or aggravated by service and not secondary to Agent Orange exposure.  

The evidence of record at the time of the July 2004 rating decision included service treatment records, private medical records dated from 1998 to 2003 and VA medical records dated from 2003 to 2004.  

An August 2004 letter informed the Veteran of the rating decision and his appellate rights. The Veteran did not submit a timely notice of disagreement, and the decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In January 2009, the Veteran sought to reopen the claim.  A claim that is subject to a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the prior final denial includes VA treatment records,  private treatment records, articles about the use of herbicides in Thailand, a VA Compensation and Pension Service memorandum regarding herbicide use in Thailand during the Vietnam era, and a transcript of the June 2011 Board hearing.

VA and private treatment records reflect treatment of prostate cancer.  The Veteran's statements and testimony indicate that he reports exposure to herbicides during service while checking the perimeter of the base in U-Tapao.

The VA Compensation and Pension service memorandum indicates that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of allied bases in Thailand.  

The Board finds that the evidence received since the prior final denial is new because it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  The Board also finds that this evidence is material. The RO previously denied the claim based upon a finding that prostate cancer was not related to Agent Orange exposure.  The newly submitted evidence is material as it related to the basis of the prior final denial.  Having determined that new and material evidence has been received, the claim of entitlement to service connection for prostate cancer is reopened.   

B.  Entitlement to service connection for prostate cancer

VA regulations provide that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 53,202.

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See 68 Fed. Reg. 27,630-27,641 (May 20,2003).

In this case, the Veteran does not allege that he served in the Republic of Vietnam during the period outlined in § 3.307.  Rather, he asserts that he was exposed to Agent Orange during service in Thailand.   

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged. If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 2009).
 
The Compensation and Pension service reviewed the Veteran's alleged herbicide exposure and detailed the findings in a May 2009 memorandum.  The memorandum indicated that  the C&P reviewed a listing of herbicide use and test sites outside of Vietnam.  It was note that the Project CHECO Southeast Asia Report:  Base Defense in Thailand, produced during the Vietnam era, was reviewed.   

In pertinent part, the memorandum noted that, while the Thailand CHECO report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to pesticides, including herbicides.  Security police units were known to have walked the perimeter, especially dog handlers.

The Veteran has testified that his duties involved contact with the base perimeter.  At the hearing, the Veteran testified that his military duties required him to perform "foreign object damage walks".  He stated that this was where the people that worked the flight line would walk up and down runways checking for items such as nuts and bolts that could cause damage to an aircraft.  The Veteran indicated that he was approximately 30 to 35 yards from the fence.    

The Board finds the Veteran's testimony credible.  This testimony, taken in conjunction with the information regarding herbicide use in Thailand, supports a finding that the Veteran was exposed to herbicides during service.  The Veteran's post-service medical records reflect treatment of metastatic prostate cancer.  Accordingly, as prostate cancer is presumptively associated with Agent Orange exposure, service connection for prostate cancer is established.




ORDER

Service connection for prostate cancer is granted.  


REMAND

Additional development is necessary with respect to the Veteran's claims for service connection for bone cancer and the claim of entitlement to special monthly compensation.

The Veteran claims entitlement to service connection for bone cancer secondary to prostate cancer.  The Veteran has not been afforded a VA examination with respect to this claim.    In light of the grant of service connection for prostate cancer, a VA examination is warranted.

Further, the Veteran's claim for SMC is inextricably intertwined with his claims for service connection for bone cancer and the claim for service connection for prostate cancer.  Therefore, a decision on the claim must be deferred pending the assignment of a rating for prostate cancer and the development and adjudication of the Veteran's claim for service connection for bone cancer.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.   Schedule the Veteran for an appropriate VA examination to ascertain the etiology of bone cancer.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

2.  The examiner should indicate whether bone cancer is present.  The examiner should address the following:

a.  If bone cancer is diagnosed, the examiner should state whether bone cancer is at least as likely as not (50 percent or greater likelihood) proximately due to, or caused by, service-connected prostate cancer.  The examiner should provide a detailed rationale for the opinion.  

b.  The examiner should also state whether bone cancer is aggravated by service-connected prostate cancer.  The examiner should provide a detailed rationale for the opinion. 

3.  Following the requested development, the AMC/ RO should readjudicate the claims for service connection for bone cancer and special monthly compensation.  If the claims remain denied, the Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


